18-23538-rdd          Doc 1437      Filed 12/28/18 Entered 12/28/18 12:45:58                       Main Document
                                                  Pg 1 of 9


 UNITED STATES BANKRUPTCY COURT
 SOUTHERN DISTRICT OF NEW YORK
 ---------------------------------------------------------------x
 In re                                                          :
                                                                :        Chapter 11
 SEARS HOLDINGS CORPORATION, et al.,                            :
                                                                :        Case No. 18-23538 (RDD)
                                                                :
                              1
                   Debtors.                                     :        (Jointly Administered)
 ---------------------------------------------------------------x

     ORDER (I) APPROVING DEBTORS’ INCENTIVE AND RETENTION PROGRAMS
       FOR CERTAIN KEY EMPLOYEES AND (II) GRANTING RELATED RELIEF

                    Upon the motion, dated November 15, 2018 (ECF No. 766) (the “Motion”)2 of

 Sears Holdings Corporation and its debtor affiliates, as debtors and debtors in possession in the

 above-captioned chapter 11 cases (collectively, the “Debtors”), pursuant to sections 105(a),

 363(b), and 503(c)(3) of title 11 of the United States Code (the “Bankruptcy Code”) and in

 accordance with the Federal Rules of Bankruptcy Procedures (the “Bankruptcy Rules”), for

 entry of an order (i) approving of the Debtors’ incentive and retention programs for certain key

 1
      The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
      number, are as follows: Sears Holdings Corporation (0798); Kmart Holding Corporation (3116); Kmart
      Operations LLC (6546); Sears Operations LLC (4331); Sears, Roebuck and Co. (0680); ServiceLive Inc.
      (6774); SHC Licensed Business LLC (3718); A&E Factory Service, LLC (6695); A&E Home Delivery, LLC
      (0205); A&E Lawn & Garden, LLC (5028); A&E Signature Service, LLC (0204); FBA Holdings Inc. (6537);
      Innovel Solutions, Inc. (7180); Kmart Corporation (9500); MaxServ, Inc. (7626); Private Brands, Ltd. (4022);
      Sears Development Co. (6028); Sears Holdings Management Corporation (2148); Sears Home & Business
      Franchises, Inc. (6742); Sears Home Improvement Products, Inc. (8591); Sears Insurance Services, L.L.C.
      (7182); Sears Procurement Services, Inc. (2859); Sears Protection Company (1250); Sears Protection Company
      (PR) Inc. (4861); Sears Roebuck Acceptance Corp. (0535); Sears, Roebuck de Puerto Rico, Inc. (3626); SYW
      Relay LLC (1870); Wally Labs LLC (None); SHC Promotions LLC (9626); Big Beaver of Florida
      Development, LLC (None); California Builder Appliances, Inc. (6327); Florida Builder Appliances, Inc.
      (9133); KBL Holding Inc. (1295); KLC, Inc. (0839); Kmart of Michigan, Inc. (1696); Kmart of Washington
      LLC (8898); Kmart Stores of Illinois LLC (8897); Kmart Stores of Texas LLC (8915); MyGofer LLC (5531);
      Sears Brands Business Unit Corporation (4658); Sears Holdings Publishing Company, LLC. (5554); Sears
      Protection Company (Florida), L.L.C. (4239); SHC Desert Springs, LLC (None); SOE, Inc. (9616); StarWest,
      LLC (5379); STI Merchandising, Inc. (0188); Troy Coolidge No. 13, LLC (None); BlueLight.com, Inc. (7034);
      Sears Brands, L.L.C. (4664); Sears Buying Services, Inc. (6533); Kmart.com LLC (9022); and Sears Brands
      Management Corporation (5365). The location of the Debtors’ corporate headquarters is 3333 Beverly Road,
      Hoffman Estates, Illinois 60179.
 2
      Capitalized terms used but not otherwise defined herein shall have the respective meanings ascribed to such
      terms in the Motion.




 WEIL:\96825746\14\73217.0004
18-23538-rdd      Doc 1437      Filed 12/28/18 Entered 12/28/18 12:45:58              Main Document
                                              Pg 2 of 9


 employees and (ii) granting related relief, all as more fully set forth in the Motion and in the

 Debtors’ reply, filed December 12, 2018 (ECF No. 1160) (the “Reply”); and upon the

 Meghji Declaration, the Friske Declaration, the Supplemental Meghji Declaration, the

 Weber Declaration, and the U.S. Trustee’s objection to the Motion, filed on December 7, 2018

 (ECF No. 1082), which was the only objection to the requested relief; and the Court having

 jurisdiction to decide the Motion and the relief requested therein pursuant to 28 U.S.C. §§

 157(a)-(b) and 1334(b) and the Amended Standing Order of Reference M-431, dated January 31,

 2012 (Preska, C.J.); and consideration of the Motion and the requested relief being a core

 proceeding pursuant to 28 U.S.C. § 157(b); and venue being proper before the Court pursuant to

 28 U.S.C. §§ 1408 and 1409; and due and proper notice of the relief sought in the Motion and the

 Hearing (defined below) having been provided in accordance with the Amended Case

 Management Order and as set forth in the affidavit of service filed with respect thereto (ECF No.

 836), such notice having been adequate and appropriate under the circumstances, and it

 appearing that no other or further notice need be provided; and the Court having held a hearing

 to consider the relief requested in the Motion (the “Hearing”); and upon the record of and

 representations made at the Hearing, at which the U.S. Trustee withdrew its objection to the

 KEIP in light of the clarifications made at the Hearing and herein, such that the objection was

 limited to whether certain proposed participants in the KERP were barred therefrom as

 “insiders”; and the Court having determined that the legal and factual bases set forth in the

 Motion, as modified by the Reply, at the Hearing, and by this Order, establish just cause for the

 relief granted herein, including, without limitation, that (a) the incentive targets for the KEIP are

 difficult to achieve and the satisfaction of such targets would materially benefit the Debtors and

 their creditors, and (b) for the reasons stated in its bench ruling at the Hearing, all participants in

                                                   2
18-23538-rdd     Doc 1437      Filed 12/28/18 Entered 12/28/18 12:45:58          Main Document
                                             Pg 3 of 9


 the KERP are not “insiders” for purposes of 11 U.S.C. § 503; and after due deliberation and

 sufficient cause appearing therefor,

                IT IS HEREBY ORDERED THAT:

                1.     The Motion is granted to the extent set forth herein.

                2.     The Debtors’ key employee incentive program (the “KEIP”) as set forth

 in the Motion and as modified by the Reply and at the Hearing is hereby approved; provided,

 however, that notwithstanding anything in the Motion or the Reply to the contrary, the KEIP

 shall be comprised of two Performance Periods: the first Performance Period commencing on

 November 18, 2018 and ending February 2, 2019 (the “First Performance Period”) and the

 second Performance Period commencing on February 3, 2019 and ending April 14, 2019 (the

 “Second Performance Period”), unless earlier terminated in accordance with the KEIP plan

 document, and the maximum aggregate award opportunity in respect of both the First

 Performance Period and Second Performance Period under the KEIP is $4,215,226.

                3.     The Debtors are authorized to take all actions necessary to implement the

 KEIP on the terms and conditions set forth in the Motion, as modified by the Reply, at the

 Hearing, and by this Order, including making any payments that become due pursuant to the

 terms of the KEIP; provided, that the KEIP shall be subject to the foregoing notice and objection

 procedures (the “Objection Procedures”):

                       a. with regard to any proposed amendment to the debtor-in-possession
                          financing budget (an “Amended Budget”):

                              i.   the Debtors shall provide the Amended Budget to (1) counsel
                                   to the Creditors’ Committee, (2) the U.S. Trustee, and (3)
                                   counsel to the administrative agent for each of the junior and
                                   senior debtor-in-possession financing facilities (the “DIP
                                   Lenders”) as soon as practicable but in no event less than ten
                                   (10) calendar days in advance (the “Review Period”) of the

                                                 3
18-23538-rdd   Doc 1437      Filed 12/28/18 Entered 12/28/18 12:45:58           Main Document
                                           Pg 4 of 9


                                 effectiveness of such Amended Budget as establishing the
                                 Cash Flow Targets;

                           ii.   counsel to the Creditors’ Committee and U.S. Trustee may
                                 serve a written objection on the Debtors during the Review
                                 Period solely with respect to the Amended Budget establishing
                                 the Cash Flow Targets and for no other purpose (an
                                 “Objection”);

                          iii.   if no written Objection is received by the Debtors within the
                                 Review Period, the Debtors may set the Cash Flow Targets as
                                 established by the Amended Budget without further action by
                                 any party or order of the Court;

                          iv.    if counsel to the Creditors’ Committee or the U.S. Trustee
                                 serves a timely Objection (the “Objecting Party,” as
                                 applicable) on the Debtors during the Review Period, then the
                                 Amended Budget shall establish the Cash Flow Targets only
                                 upon resolution by the Debtors and the Objecting Party or upon
                                 further order of the Court;

                   b. with regard to the debtor-in-possession financing budget as it relates to
                      the Cash Flow Targets for the Second Performance Period (the
                      “Q2 Budget”):

                            i.   the Debtors shall provide the Q2 Budget to counsel to the
                                 Creditors’ Committee, counsel to the DIP Lenders, and the
                                 U.S. Trustee no less than two (2) weeks before the start of the
                                 Second Performance Period (the “Q2 Review Period”);

                           ii.   the Debtors will work with the Creditors’ Committee and its
                                 advisors in good faith in connection with establishing the
                                 Cash Flow Targets for the Second Performance Period;

                          iii.   counsel to the Creditors’ Committee and U.S. Trustee may
                                 serve a written objection on the Debtors during the Q2 Review
                                 Period solely with respect to the effectiveness of the Q2 Budget
                                 at establishing the Cash Flow Targets and for no other purpose
                                 (a “Q2 Objection”);

                          iv.    if counsel to the Creditors’ Committee or the U.S. Trustee (the
                                 “Q2 Objecting Party,” as applicable) serves a timely
                                 Q2 Objection on the Debtors during the Q2 Review Period,
                                 then the Q2 Budget shall be effective as establishing the Cash
                                 Flow Targets for the Second Performance Period only upon

                                               4
18-23538-rdd     Doc 1437     Filed 12/28/18 Entered 12/28/18 12:45:58          Main Document
                                            Pg 5 of 9


                                  resolution by the Debtors and the Q2 Objecting Party or upon
                                  further order of the Court.

 For the avoidance of doubt, the Objection Procedures shall apply solely with regard to any

 Amended Budget or Q2 Budget setting Cash Flow Targets and any Objection or Q2 Objection

 shall only apply to the Amended Budget or Q2 Budget, as applicable, establishing the Cash Flow

 Targets under the KEIP, as described in the Motion, as modified by the Reply and this Order.

                4.     The Debtors shall provide the Creditors’ Committee, the DIP Lenders, and

 U.S. Trustee with prior written notice of the Debtors’ intent to pay any KEIP Award on account

 of an Acceleration Event (an “Acceleration Payment”) and the proposed KEIP Award payouts

 for each individual participant no less than seven (7) calendar days in advance of any such

 Acceleration Payment (the “Acceleration Payment Notice Period”); provided, that the

 U.S. Trustee’s rights to object to the Acceleration Payment shall be preserved and the U.S.

 Trustee shall be entitled to object to an Acceleration Payment within the Acceleration Payment

 Notice Period by serving a written objection on the Debtors (the “Acceleration Payment

 Objection”), solely with respect to the Acceleration Payment. If the U.S. Trustee serves a

 timely Acceleration Payment Objection on the Debtors, the Debtors shall be able to pay an

 Acceleration Payment only upon resolution by the Debtors and the U.S. Trustee or upon further

 order of the Court.

                5.     Notwithstanding anything in the Motion or Reply to the contrary, the

 KEIP shall be subject to the following additional conditions/provisions:

                       a. The actual performance with respect to the Cash Flow Targets for the
                          First Performance Period shall be measured by reference to, and in a
                          manner consistent with that certain “Total Operating Cash Flow” line-
                          item of the Updated DIP Budget, net of the cost of the KEIP.

                       b. The Debtors shall provide the Creditors’ Committee and the
                          DIP Lenders with (i) calculations with respect to the actual Total
                                                 5
18-23538-rdd   Doc 1437   Filed 12/28/18 Entered 12/28/18 12:45:58           Main Document
                                        Pg 6 of 9


                      Operating Cash Flow or such other performance metric for such
                      Performance Period, including any and all supporting documentation
                      for the calculations and detailed line build ups for any adjustments,
                      and (ii) the proposed quarterly KEIP Award payout for each KEIP
                      Participant for the applicable Performance Period, no less than seven
                      (7) business days in advance of each payment.

                   c. Absent separate order of the Court, the Debtors shall not add any new
                      or additional KEIP Participant(s), other than to replace any current
                      KEIP Participant whose employment has terminated and who has not
                      received any payments under the KEIP (as long as the aggregate
                      payout under the KEIP in respect of the applicable Performance Period
                      does not exceed $2,107,613 (in the event actual performance equals or
                      exceeds the maximum performance level)); provided that to the extent
                      a separate order of the Court is not required, the Debtors shall
                      nevertheless be required to provide reasonable notice to the Creditors’
                      Committee and the DIP Lenders of any new KEIP Participant(s). For
                      the avoidance of doubt, upon the achievement of maximum
                      performance with respect to applicable Cash Flow Targets, the
                      maximum aggregate payout under the KEIP in respect to each of the
                      First Performance Period and the Second Performance Period is
                      $2,107,613.

                   d. If the Debtors’ estates are administratively insolvent, as determined in
                      good faith by the Debtors’ Restructuring Committee in consultation
                      with the Creditors’ Committee and the DIP Lenders at the time such
                      payment is otherwise due, no amounts that become payable as a result
                      of an Acceleration Event, shall be due or payable; provided, that any
                      Holdback and any earned KEIP Award earned prior to the
                      Acceleration Event shall still be payable.

                   e. No KEIP Awards or Holdback shall be paid if the Debtors are, or
                      reasonable anticipate to be, on or around the time such payment is due,
                      in default of any covenants under the (i) Superpriority Senior Secured
                      Debtor-In-Possession Asset-Based Credit Agreement dated
                      November 29, 2018 [Docket No. 955-1] or (ii) the Superpriority
                      Junior Lien Secured Debtor-In-Possession Credit Agreement dated as
                      of November 29, 2018 [Docket No. 951-2], each as may be amended,
                      supplemented, or otherwise modified from time to time in accordance
                      with the applicable terms.

                   f. An Acceleration Event may occur, and corresponding KEIP Awards
                      may be earned, only in the First Performance Period or
                      Second Performance Period. However, the Debtors reserve all rights
                      to seek approval for a separate KEIP program for subsequent
                      performance periods through October 15, 2019, including any KEIP
                      Awards due on account of an Acceleration Event.
                                          6
18-23538-rdd    Doc 1437     Filed 12/28/18 Entered 12/28/18 12:45:58            Main Document
                                           Pg 7 of 9


                      g. If an Acceleration Event occurs in the First Performance Period and at
                         least 110% of the Total Operating Cash Flow for the period that starts
                         with the first day of the First Performance Period to the last day of the
                         full week prior to the occurrence of the Acceleration Event has not
                         been attained, then no KEIP Awards are earned. If an Acceleration
                         Event occurs in the First Performance Period and at least 110% of the
                         Total Operating Cash Flow for the period that starts with the first day
                         of the First Performance Period to the last day of the full week prior to
                         the occurrence of the Acceleration Event has been attained, then KEIP
                         Awards may be earned as if the maximum performance level has been
                         attained. If an Acceleration Event occurs in the Second Performance
                         Period and at least 110% of the Total Operating Cash Flow for the
                         period that starts with the first day of the Second Performance Period
                         to the last day of the full week prior to the occurrence of the
                         Acceleration Event has not been attained, then no KEIP Awards are
                         earned in respect of the Second Performance Period.                If an
                         Acceleration Event occurs in the Second Performance Period and at
                         least 110% of the Total Operating Cash Flow for the period that starts
                         with the first day of the Second Performance Period to the last day of
                         the full week prior to the occurrence of the Acceleration Event has
                         been attained, then KEIP Awards may be earned in respect of the
                         Second Performance Period as if the maximum performance level has
                         been attained. For the avoidance of doubt, the maximum aggregate
                         award opportunity under the KEIP is $4,215,226 in the aggregate
                         through the Second Performance Period upon an Acceleration Event.

                      h. KEIP Awards will be subject to the KEIP Participant executing a
                         waiver of severance and of any benefits under the AIP and LTIP
                         granted on or prior to date of this Order entry or to be granted on or
                         prior to April 14, 2019; provided that if an employee declines to
                         participate in the KEIP to avoid executing such waiver, such employee
                         will have no claim or entitlement to any KEIP benefit.

                      i. If a KEIP Participant voluntarily terminates employment after the
                         consummation of an acquisition, sale, or exchange of all or
                         substantially all of the Company or any of its subsidiaries, business
                         unit(s), or division(s) which significantly impacts the KEIP
                         Participant’s employment, such KEIP Participant shall receive: any
                         earned but unpaid KEIP Award and a pro-rated portion of the earned
                         KEIP Award for the Performance Period in which such termination of
                         employment occurs.

               6.     The Debtors’ key employee retention program (the “KERP”) as set forth

 in the Motion and as modified by the Reply is hereby approved; provided, that notwithstanding


                                               7
18-23538-rdd     Doc 1437      Filed 12/28/18 Entered 12/28/18 12:45:58            Main Document
                                             Pg 8 of 9


 anything in the Motion or Reply to the contrary, the KERP shall be subject to the following

 additional condition/provision:

                        a. If a KERP Participant voluntarily terminates employment after the
                           consummation of an acquisition, sale, or exchange of all or
                           substantially all of the Company or any of its subsidiaries, business
                           unit(s), or division(s) which significantly impacts the KERP
                           Participant’s employment, such KERP Participant shall receive: any
                           earned but unpaid KERP Award and a pro-rated portion of the earned
                           KERP Award for the period in which such termination of employment
                           occurs.

                7.      The Debtors are authorized to take all actions necessary to implement the

 KERP on the terms and conditions set forth in the Motion and as modified by the Reply,

 including making any payments that become due pursuant to the terms of the KERP; provided,

 that the Debtors shall provide counsel to the Creditors’ Committee and counsel to the DIP

 Lenders with reasonable advance written notice of any reallocations, Discretionary Awards,

 and/or additions of new participants to the KERP in accordance with the terms and conditions of

 the KERP.

                8.      Notwithstanding anything in the Motion, the Reply, or this Order to the

 contrary, any payment made or action taken by any of the Debtors pursuant to the authority

 granted herein, as well as the exercise of any and all other rights and authorizations granted or

 approved hereunder, shall be subject in all respects to, as applicable: (i) the orders approving the

 Debtors’ use of cash collateral and/or post-petition debtor-in-possession financing facilities

 (collectively, the “DIP Orders”); (ii) the other documentation governing the Debtors’ use of

 cash collateral and postpetition financing facilities; and (iii) the Approved Budget (as defined in

 the DIP Orders).




                                                  8
18-23538-rdd      Doc 1437       Filed 12/28/18 Entered 12/28/18 12:45:58          Main Document
                                               Pg 9 of 9


                 9.     To the extent there is any inconsistency between the terms of any of the

 DIP Orders and this Order, the terms of the DIP Order (or DIP Orders, as applicable) shall

 control.

                 10.    Notwithstanding Bankruptcy Rule 6004(h), this Order shall be

 immediately effective and enforceable upon its entry.

                 11.    Notwithstanding entry of this Order, nothing herein shall create, nor is

 intended to create, any rights in favor of or enhance the status of any claim held by any party.

                 12.    The Debtors are authorized to take all actions necessary to effectuate the

 relief granted in this Order.

                 13.    The Court shall retain jurisdiction to hear and determine all matters arising

 from or related to the implementation, interpretation, and/or enforcement of this Order.

 Dated:     December 28, 2018
            White Plains, New York

                                               /s/Robert D. Drain
                                               THE HONORABLE ROBERT D. DRAIN
                                               UNITED STATES BANKRUPTCY JUDGE




                                                  9
